I am unable to concur in the affirmance of the judgment of the Circuit Court. *Page 62 
There was enough in the record of the garnishment proceedings in the city court of Atlanta to show that court had jurisdiction of the Seaboard Air Line Railway Company, the garnishee. The record shows the summons was served by delivery to J.A. Douglass, chief clerk, and Douglass, as chief clerk, submitted an affidavit in the nature of a sworn answer on behalf of the railway company. The case, therefore, is not controlled by Erwin v. Ry. Co., 71 S.C. 225,50 S.E., 778.
The case of Harris v. Balk, 198 U.S. 215,49 L.Ed., 1023, seems to me decisive of the issues here involved. In that case a garnishment proceeding was served in Baltimore on Harris, a resident of North Carolina, to subject a debt due by him to Balk, another resident of North Carolina, to the payment of a debt due by Balk to Epstein, a resident of Baltimore. The court held that although Harris was in Baltimore only temporarily, and made no defense to the garnishment proceedings, yet judgment in the proceedings was a good defense to Balk's action against him on the debt in the courts of North Carolina. It was further held that Harris was bound to give Balk notice of the garnishment proceedings in order that he might have the opportunity to appear therein and defend against them. But it was further held the setting up by Harris of the garnishment as a defense to Balk's suit was sufficient notice, as at that time it was not too late for Balk to take steps to make any defense he had to the garnishment proceedings.
By this authority the defense in this action was sufficient notice to the plaintiff to defend garnishment proceedings in Atlanta. Those proceedings were still pending when this action was commenced, and the plaintiff, Rykard, should assume the burden of testing their validity. To hold otherwise would be to require the defendant, a mere stakeholder, to undertake to litigate to a final adjudication, at its own cost and risk, a contest in which it has no interest whatever, between the plaintiff and the Greenwood Grocery Company. *Page 63